DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,363,538.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent.  That is, claim 1 is anticipated by claim 1 of the patent.  Broad claims in continuation application are rejected as obvious double patenting over previously narrow claims. For example, claim 1 of the present invention is the same as claim 1 of the patent except that the “determining whether an update to the power management profile is needed: and wherein when an update to the power management profile is not needed then repeating the steps of: collecting current data to apply to the power management profile: and applying data to the power management profile and suggesting an action” limitation was not recited.  Therefore, claim 1 is broader than claim 1 of the patent.

Claim Objections
3.	Claim 6 is objected to because of the following informalities:  Claim 6, line 1, “claim 12” should recite “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 5 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 5 recites the limitation "the electrical power usage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 7 recites the limitation "wherein determining whether an update to the power management profile is needed" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atias et al. (US 9,497,706).
The claimed invention reads on Atias et al. as follows:
Regarding claim 1, Atias et al. discloses a method (fig. 3a-fig. 3c, col. 5 lines 18 through col. 6 line 8)  for managing base station (remote unit)(i.e. the remote units 14 include information processing electronics, an RF transmitter/receiver, and an antenna 20 operably connected to the RF transmitter/receiver to wirelessly distribute the wireless communications services to the wireless client devices 22 within the coverage area 10) (fig. 1 number 14 and col. 4 lines 20-24) power (abstract and col. 2 lines 16-36), comprising: collecting data (user activity via a activity sensor 26) (col. 4 lines 62 through col. 5 line 2) impacting power management profile (i.e. a remote unit specified threshold)  for a multiple-in, multiple-out (MIMO) antenna site (i.e. at a remote units with MIMO front ends within a coverage area or specified area) (col. 2 lines 16-36 and col. 8 lines 30-44); generating a power management profile (i.e. an energy management module 24 determines whether one or more remote units of the DAS is being under-utilized) (col. 5 lines 8-10, fig. 5 number 24) based on the collected data (col. 5 lines 8-18); collecting current data to apply to the power management profile (col. 5 lines 12-28); applying data (user activity falls below a specified threshold)  to the power management profile (abstract and col. 2 lines 16-36) and scheduling (a workflow of power management) (fig. 3c)  a MIMO leg’s on/off schedule (MIMO front ends on or off) based on the numbers of users  (users activity) served and other access stations (remote units) in the cell area (abstract, col. 2 lines 16-36, col. 4 lines 63-65 and col. 5 lines 60 through col. 6 line 2).

Regarding claim 6, Atias et al. discloses the generating a power management profile is based on
variables including the number of users  (users activities at remote units that less or more than specified threshold)(col. 2 lines 16-31 and col. 4 lines 63-65).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atias et al. (US 9,497,706) in view of Haim et al. (US 2012/0178494).
Regarding claim 2, Atias et al. discloses a method as discussed supra.  Atias et al. differs from claim 2 of the present invention in that it does not explicit disclose determining whether an update to the power management profile is needed. Haim et al.  teaches in certain representative embodiments, the base station 114a may employ multiple-input multiple-output (MIMO) technology and may utilize multiple transceivers for each sector of the cell (P:0033), and it is contemplated that in a given TTI, sending the PHR when the power management backoff changes may provide the eNB 140 with a PHR that includes the updated power management backoff so it may include the power management backoff in scheduling decisions. (P:0166).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atias et al. with determining whether an update to the power management profile is needed in order for the remote unit to update its power management based upon a backoff power of one or more client devices activities within their area when scheduling select MIMO front ends  to be turn on or off, as taught by Moreno et al..

13.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atias et al. (US 9,497,706) in view of Gramakov et al.  (US 2005/0153705).
Regarding claim 5, Atias et al. discloses a method  as discussed supra in claim 1 above.  Atias et al. differs from claim 5 of the present invention in that it does not explicit disclose a user considering factors that impact the electrical power usage, the factors including at least one of: a distance from other wireless base stations.  Gramakov et al.  teaches the usage of digital electronic maps of the vicinity and the data of the location of MS (user consider factor) being received from global satellite positioning systems, taking into account the building and the conditions of location of antenna systems of base stations, as well as a model of wave propagation, the usage allows to adjust the power level of transmitters of mobile and base stations depending on their distance (factor) from one another (P:0049 lines 16-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Atias et al. with a user considering factors that impact the electrical power usage, the factors including at least one of: a distance from other wireless base stations in order for the remote unit to increase or decrease its power base upon the location of the  client  devices and their distance between remote units, as taught by Gramakov et al..

Allowable Subject Matter
14.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art of record fails to teach or suggest alone, or in combination when an update to the power management profile is needed then repeating the steps of: generating a power management profile based on the collected data; collecting current data to apply to the power management profile; and applying data to the power management profile and suggesting an action related to a leg of the MIMO.

Regarding claim 4, the prior art of record fails to teach or suggest alone, or in combination when an update to the power management profile is not needed then repeating the steps of: collecting current data to apply to the power management profile; and applying data to the power management profile and suggesting an action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648